DETAILED ACTION
1. 	 Applicant's election without traverse of Group I, claims 1-12 in the reply filed on 07/17/2019 is acknowledged. Thus claims 1-12 are pending and considered for examination. Claim 1 is independent.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	3.	This application filed on 07/17/2019 doesn’t claim priority. The effective filing date for this particular application is July 17, 2019.
					Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on January 28, 2022 and August 01, 2022 have been considered. The submission is in-compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
5.	The drawings filed on July 17, 2019 are accepted. 
Specification
6.	The specification filed on July 17, 2019 is also accepted.


Claim Rejections - 35 USC § 102

.7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.






Examiner’s note: text in bold corresponds to the claimed limitations; text in italics underlined or not underlined correspond to the cited prior art reference (i.e., verbatim, and/or examiner’s clarification. Meaning, text after a limitation in brackets [ ] corresponds to examiner’s mapping (including further explanation and/or comments) and/or prior art reference citations. Furthermore text in brackets [ ] points out explanation how the claim limitation is taught or explicitly taught by the reference being cited for that particular limitation or part of the limitation]


8.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102 (a)(1) and/or 102(a)(2) as being anticipated by Jocab L. Hadsall (herein after referred as Hadsall) (US Patent No.10,043,014 B1) (Aug. 7, 2018)

	The following applies to independent claim 1

	As per independent claim 1 Hadsall discloses a method comprising: 
identifying that a person is present at a computing device display [See abstract where sensitive information is displayed after verifying and identifying that a person is present and looking at the display screen,…. hide sensitive information including when no one is looking at a display screen of a client computing device;…the method may also collect image data from a front facing camera in communication with the computing device, and determine that zero or two or more people are viewing the display screen] ; 
detecting, in response to the person being present at the computing device display, whether the person is an authorized user of the computing device [ See at least figure 2, ref. 206,”Start Biometric Detection service” and figure 2. ref. 208, and column 7, lines 53-column 8, line 7 “Detect-First Biometric Identifier” and the processor may also execute an instruction to detect a first biometric identifier belonging to the user of the computing device (block 208). For example, the processor may execute an instruction to utilize one or more of the cameras (or other sensors) of the computing device (such as the camera 108 described in reference to FIG. 1) and one or more biometric identification techniques to identify the user. Column 5, line 23-29, a “biometric fingerprint” may be registered for a user authorized to access sensitive data. The system and method may detect a biometric identifier and compare the biometric identifier to the biometric fingerprint to allow the user to view the sensitive data]; 
determining, in response to the person being an authorized user of the computing device [See column 8, line 9, “once the user has been identified” See also the outcome of figure 2, ref. 208, “detect first biometric identifier” where the person present at the computing device is determined to be the authorized user of the computing device], whether one or more additional people are looking at the computing device display [See figure 2, ref. 210, column 8, line 9-21, Once the user has been identified, the biometric identification service, application, or functionality may be used to determine if an eavesdropper or someone other than the user of the computing device is looking at the display of the computer device. The processor may further execute an instruction to detect a biometric identifier identifying the non-user of the computing device (block 210). For example, a processor executing the biometric detection service may utilize the front facing camera of the computing device to determine if a second person is standing behind the primary user of the computing device. If the processor executing the instruction determines that a second biometric identifier is detected. See also column 13, line 58-column 14, line 4. potential eavesdropper or unauthorized user is viewing the display screen or other display from computer analysis of the image data collected may be accomplished by the one or more processors (i) determining that two people (or two sets of eyes) are currently looking at the display screen or other display, and/or (ii) determining that one of the people is not an owner or authorized user of the mobile or other computing device]; and 
in response to one or more additional people looking at the computing device display, hiding sensitive content at the computing device [See figure 2, ref. 210, Yes and fig 2, 212, “obscure sensitive data within viewport of the computing device”, Column 8, lines 19-27, if a second person is standing behind the primary user of the computing device. If the processor executing the instruction determines that a second biometric identifier is detected, (YES branch of block 210), the processor may further execute an instruction to obscure the sensitive data within the viewport of the display of the computing device (block 212). For example, the sensitive data may be obscured by blurring, or otherwise masking, the appearance of the sensitive data, blacking it out, no longer displaying the sensitive data, etc]


The following applies to dependent claims 2-3 and 5-7

	As per dependent claim 2 Hadsall discloses a method as applied to claim above. Furthermore Hadsall discloses the method, wherein the determining whether one or more additional people are looking at the computing device display comprising: determining whether one or more additional people are present at the computing device; and determining, in response to there being one or more additional people present at the computing device, whether at least one additional person is looking at the computing device display [See column 8, lines 9-21, Once the user has been identified, the biometric identification service, application, or functionality may be used to determine if an eavesdropper or someone other than the user of the computing device is looking at the display of the computer device. The processor may further execute an instruction to detect a biometric identifier identifying the non-user of the computing device (block 210). For example, a processor executing the biometric detection service may utilize the front facing camera of the computing device to determine if a second person is standing behind the primary user of the computing device.].

As per dependent claim 3 Hadsall discloses a method as applied to claim above. Furthermore, Hadsall discloses the method, wherein the hiding sensitive content at the computing device comprising not displaying the sensitive content on the computing device display [[See figure 2, ref. 210, Yes and fig 2, 212, “obscure sensitive data within viewport of the computing device”, Column 8, lines 19-27 , the sensitive data may be obscured by blurring, or otherwise masking, the appearance of the sensitive data, blacking it out, no longer displaying the sensitive data, etc]
, the method further comprising displaying on the computing device display, in response to one or more additional people looking at the computing device [column 13, line 40-43, (3) determining, by the one or more processors, that a potential eavesdropper or unauthorized user is viewing the display screen or other display from computer analysis of the image data collected;] and while the computing device is operating in the low power mode, [column 14, line 26-line37, Additionally or alternatively, determining, by the one or more processors, that the potential eavesdropper or unauthorized user is viewing the display screen or other display from computer analysis of the image data collected may be accomplished by the one or more processors determining that a person currently looking at the display screen or other display is not an owner or authorized user of the mobile or other computing device by using eye recognition techniques on the image data. In one aspect, the mobile or other computing device … look for an eavesdropper when confidential or sensitive information is being displayed. As a result, battery power of the mobile or other computing device may be saved] an indication that sensitive content for display exists [See column 13, line 46-55, when it is determined that the potential eavesdropper or unauthorized user is viewing the display screen or other display; and/or (5) generating, by the one or more processors, a warning to the user indicating a presence of the potential eavesdropper or unauthorized user when (a) it is determined that the potential eavesdropper or unauthorized user is viewing the display screen or other display, and (b) confidential or sensitive information is about to be displayed,, on the display screen. Examiner Note: The warning signal that is sent to user computer meets the limitation “indication that sensitive content for display exist” because it indicates the fact that (b)confidential or sensitive information is about to be displayed].




As per dependent claim 5 Hadsall discloses a method as applied to claim above. Furthermore Hadsall, discloses the method, wherein the sensitive content comprising text notifications. [See at least column 12, lines 59-61, (2) displaying a visual, textual, or graphical representation of a first set of data items on the display screen, wherein one or more of the data items may be classified as sensitive data items and at least column 3, lines 58-61, Sensitive data may include social security numbers, account numbers, passwords, user names, credit card numbers, names, dates, phone numbers, addresses, identification numbers, birth dates, education/training information, salary, financial information, health records, ethnicity, credit rating, birth place, tax return information, citizenship, disability/veteran status, pending lawsuits, worker's compensation claims, age, and/or e-mail address. Sensitive data may also include bank, trading, or financial account information, such as an account balance, account number, transaction history, etc. Sensitive data may further include insurance account information, such as an account number, policy details, transaction history, premiums, discounts, rates, contact information, coverages, deductibles, vehicle information, VINs (Vehicle Identification Numbers), beneficiaries or family members, etc. In some aspects, sensitive data may not be limited to text-based information, and/or may also include images, videos, audio, etc]


As per dependent claim 6 Hadsall discloses a method as applied to claim above. Furthermore Hadsall, discloses the method, further comprising performing the identifying, the detecting, the determining, and the hiding only in response to a user input requesting that the computing device hide sensitive content [See column 23, lines 22-46, where the user by gesture based action is in control of allowing sensitive content to be displayed even if a potential eavesdropper is identified by turning off the detection functionality or the user can turn on the detection functionality and hiding the sensitive content when unauthorized eavesdropper is detected. “the user may perform a gesture based action on the computing device which displays the image, such as a swipe gesture to ignore the image of the potential eavesdropper and remove the image from the display. When the user performs this action, she may be prompted to indicate whether the potential eavesdropper should be ignored temporarily or if the potential eavesdropper should be permanently ignored and/or she may be prompted to request that the eavesdropping detection functionality be turned off. If the user indicates that the potential eavesdropper should be permanently ignored, for example by clicking on and/or touch-selecting a user control, the eavesdropping detection functionality may add the biometric identifier for the potential eavesdropper as a biometric fingerprint associated with authorized users”. See also column 7, line 37-39, A portion of an application (or functionality) may be defined as sensitive by someone creating the application (or functionality), may be specified by the user, etc. In still further aspects, the processor of the computing device may receive an indication that the sensitive data flag has been triggered.].



As per dependent claim 7 Hadsall discloses a method as applied to claim above. Furthermore Hadsall, discloses the method, further comprising:
subsequently determining that one or more additional people are not looking at the computing device display [figure 8, ref. 210, NO, column 8, line 10-21, functionality may be used to determine if an eavesdropper or someone other than the user of the computing device is looking at the display of the computer device. The processor may further execute an instruction to detect a biometric identifier identifying the non-user of the computing device (block 210). For example, a processor executing the biometric detection service may utilize the front facing camera of the computing device to determine if a second person is standing behind the primary user of the computing device. If the processor executing the instruction determines that a second biometric identifier is detected]; and displaying, in response to one or more additional people not looking at the computing device display, sensitive content on the computing device display [See figure 8, ref. 214, “display sensitive data normally” and see column 8, line 32-38.. If the processor executing the instruction determines that a second biometric identifier is not detected, (NO branch of block 208), the processor may further execute an instruction to display the sensitive data within the viewport of the display of the computing device (block 214). Accordingly, the sensitive data may only be obscured if the non-user is looking at the display of the computing device].


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Examiner’s note: text in bold corresponds to the claimed limitations; text in italics underlined or not underlined correspond to the cited prior art reference (i.e., verbatim, and/or examiner’s clarification. Meaning, text after a limitation in brackets [ ] corresponds to examiner’s mapping (including further explanation and/or comments) and/or prior art reference citations. Furthermore text in brackets [ ] points out explanation how the claim limitation is taught or explicitly taught by the reference being cited for that particular limitation or part of the limitation]

12.	Dependent claims 4 and 8-12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jocab L. Hadsall (herein after referred as Hadsall) (US Patent No.10,043,014 B1) (Aug. 7, 2018) in view of in view of Marcel VAN OS (herein after referred as VAN OS) (US Publication No. 2019/0080189 A1) (March 14, 2019)

	The following applies to the dependent claims 4 and 8-12

As per dependent claim 4 Hadsall discloses a method as applied to claim above. Furthermore, Hadsall discloses the method, wherein the hiding sensitive content at the computing device comprising not displaying the sensitive content on the computing device display [[See figure 2, ref. 210, Yes and fig 2, 212, “obscure sensitive data within viewport of the computing device”, Column 8, lines 19-27 , the sensitive data may be obscured by blurring, or otherwise masking, the appearance of the sensitive data, blacking it out, no longer displaying the sensitive data, etc]
, the method further comprising displaying on the computing device display, in response to one or more additional people looking at the computing device [column 13, line 40-43, (3) determining, by the one or more processors, that a potential eavesdropper or unauthorized user is viewing the display screen or other display from computer analysis of the image data collected;] and while the computing device is operating in the low power mode, [column 14, line 26-line37, Additionally or alternatively, determining, by the one or more processors, that the potential eavesdropper or unauthorized user is viewing the display screen or other display from computer analysis of the image data collected may be accomplished by the one or more processors determining that a person currently looking at the display screen or other display is not an owner or authorized user of the mobile or other computing device by using eye recognition techniques on the image data. In one aspect, the mobile or other computing device may only look for an eavesdropper when confidential or sensitive information is being displayed. As a result, battery power of the mobile or other computing device may be saved] an indication that sensitive content for display exists [See column 13, line 46-55, when it is determined that the potential eavesdropper or unauthorized user is viewing the display screen or other display; and/or (5) generating, by the one or more processors, a warning to the user indicating a presence of the potential eavesdropper or unauthorized user when (a) it is determined that the potential eavesdropper or unauthorized user is viewing the display screen or other display, and (b) confidential or sensitive information is about to be displayed, on the display screen. Examiner Note: The warning signal that is sent to user computer meets the limitation “indication that sensitive content for display exist” because it indicates the fact that (b)confidential or sensitive information is about to be displayed].


Hadsall substantially discloses all the limitation recited in the claims but doesn’t explicitly disclose the following bolded and underlined claim limitation: “the displaying the indication that sensitive content for display exists comprising displaying the indication on a lock screen of the computing device.”

However, VAN OS at least paragraph 0661 and figure 19D discloses the following that meets the above claim limitation:
VAN OS on figure 19D, ref. 1914 displays the indication/message notification that sensitive content/the actual new message for display exists (Figure 19D, 1914, “Message”) and that message/private information is received from “John Applessed” and can only be accessed or read by authorized owner of the device after biometric authentication and verification. This message notification shown on figure 19, 1914, “Message” indicates the fact a private message that could be sensitive exists and is displayed on a lock screen of the computing device (Figure 19A ref. 1912).”

“With reference to FIGS. 19C-D, in some examples, while transitioning to and/or operating in a moderate power state (e.g., a state in which the display is on, but not at full operational brightness), the electronic device displays a locked interface 1910. The locked interface includes for instance, a locked state indicator 1912, and optionally, one or more notifications 1914. As shown, the notification 1914 is a message notification associated with a messaging application indicating that the electronic device has received a new message from a contact stored on the electronic device (“John Appleseed”). In some examples, the moderate power state is a locked state. Accordingly, while operating in the moderate power state, the electronic device 1900 operates in a secured manner. By way of example, while operating in the moderate power state, the electronic device does not display contents of the message associated with the notification 1914. In some embodiments, the locked state further corresponds to restrictions on access to other data (including other applications) and/or limitations on permissible inputs.” [See at least paragraph 0661]

Hadsall and VAN OS are an analogous/in the same field of endeavor as they both pertain to biometric authentication and protection of private and sensitive information.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Alan a mechanism of adding a feature such as “displaying the indication that sensitive content for display exists comprising displaying the indication on a lock screen of the computing device” as per teaching of VAN OS because this would provide a stronger protection from eavesdropping by displaying only a notification instead of displaying the actual private information on the locked screen. This would also save the battery power/life by running on moderate power state and prevent a third-party observer from compromising and reading a private sensitive message because the system requires a biometric authentication to unlock the system and be able to access the private/sensitive message.  [See VAN OS paragraph 0661-0065 and figure 19 D, E-G]



As per dependent claim 8, Hadsall discloses a method as applied to claim above. Furthermore Hadsall, discloses the method, further comprising:
subsequently determining that one or more additional people are not looking at the computing device display [figure 8, ref. 210, NO, column 8, line 10-21, functionality may be used to determine if an eavesdropper or someone other than the user of the computing device is looking at the display of the computer device. The processor may further execute an instruction to detect a biometric identifier identifying the non-user of the computing device (block 210). For example, a processor executing the biometric detection service may utilize the front facing camera of the computing device to determine if a second person is standing behind the primary user of the computing device. If the processor executing the instruction determines that a second biometric identifier is detected]; and displaying, in response to one or more additional people not looking at the computing device display, sensitive content on the computing device display [See figure 8, ref. 214, “display sensitive data normally” and see column 8, line 32-38.. If the processor executing the instruction determines that a second biometric identifier is not detected, (NO branch of block 208), the processor may further execute an instruction to display the sensitive data within the viewport of the display of the computing device (block 214). Accordingly, the sensitive data may only be obscured if the non-user is looking at the display of the computing device].




Hadsall substantially discloses all the limitation recited in the claims but doesn’t explicitly disclose the following bolded or underlined claim limitation: “the displaying the sensitive content comprising displaying the indication on a lock screen of the computing device”

However, VAN OS at least paragraph 0661 and figure 19D discloses the following that meets the above claim limitation:
VAN OS on figure 19D, ref. 1914 displays the indication/message notification that sensitive content/the actual new message for display exists (Figure 19D, 1914, “Message”) and that message/private information is received from “John Applessed” and can only be accessed or read by authorized owner of the device after biometric authentication and verification. This message notification shown on figure 19, 1914, “Message” indicates the fact a private message that could be sensitive exists and is displayed on a lock screen of the computing device (Figure 19D ref. 1912).”

“With reference to FIGS. 19C-D, in some examples, while transitioning to and/or operating in a moderate power state (e.g., a state in which the display is on, but not at full operational brightness), the electronic device displays a locked interface 1910. The locked interface includes for instance, a locked state indicator 1912, and optionally, one or more notifications 1914. As shown, the notification 1914 is a message notification associated with a messaging application indicating that the electronic device has received a new message from a contact stored on the electronic device (“John Appleseed”). In some examples, the moderate power state is a locked state. Accordingly, while operating in the moderate power state, the electronic device 1900 operates in a secured manner. By way of example, while operating in the moderate power state, the electronic device does not display contents of the message associated with the notification 1914. In some embodiments, the locked state further corresponds to restrictions on access to other data (including other applications) and/or limitations on permissible inputs.” [See at least paragraph 0661]

Hadsall and VAN OS are an analogous/in the same field of endeavor as they both pertain to biometric authentication and protection of private and sensitive information.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Alan a mechanism of adding a feature such as “the displaying the sensitive content comprising displaying the indication on a lock screen of the computing device” as per teaching of VAN OS because this would provide a stronger protection from eavesdropping by displaying only a notification instead of displaying the actual private information on the locked screen. This would also save the battery power/life by running on moderate power state and prevent a third party observer from compromising and reading a private sensitive message because the system requires a biometric authentication to unlock the system and be able to access the private/sensitive message.  [See VAN OS paragraph 0661-0065 and figure 19 D, E-G]

As per dependent claim 9 Hadsall discloses a method as applied to claim above. Furthermore Hadsall, discloses the method, further comprising: the detecting comprising 
receiving first authentication information from the user and detecting whether the person is an authorized user of the computing device using a first authentication mechanism and the first authentication information [See figure 2, ref. Num 202, “receive user credentials, Column 7, line 5-8, The user may enter an input, via a mouse click, touch press, keyboard click, etc., representing one or more user credentials and the one or more user credentials may be received at the computing device (block 202)], the method further comprising: 
receiving second authentication information from the user; detecting, using a second authentication mechanism and the second authentication information, that the person is an authorized user of the computing device [See figure 2, ref. 206 and 208, “start biometric detection service” and “detect first biometric identifier”, column 7, line 53-line 61, “The processor may further execute an instruction to initiate a biometric detection service or functionality (block 206). In some embodiments, the processor may execute the instruction to initiate the biometric detection service or functionality in response to detecting that sensitive data is being, or about to be, displayed within the viewport of the display of the computing device. The processor may also execute an instruction to detect a first biometric identifier belonging to the user of the computing device (block 208). For example, the processor may execute an instruction to utilize one or more of the cameras (or other sensors) of the computing device (such as the camera 108 described in reference to FIG. 1) and one or more biometric identification techniques to identify the user.”]; verifying or identifying at the computing device in response to detecting, using the second authentication mechanism and the second authentication information, that the person is an authorized user of the computing device [See column 8, line 9, “Once the user has been identified” See column 8, line 23-29, “The system and method may still further associate one or more users with an account and/or computing device. For example a “biometric fingerprint” may be registered for a user authorized to access sensitive data. The system and method may detect a biometric identifier and compare the biometric identifier to the biometric fingerprint to allow the user to view the sensitive data”]; and displaying the sensitive content on the computing device display while the computing device  [See figure 2, ref. 214, “display sensitive data” and Column 8, line 29, “may detect a biometric identifier and compare the biometric identifier to the biometric fingerprint to allow the user to view the sensitive data”] 


Hadsall substantially discloses all the limitation recited in the claims but doesn’t explicitly disclose the following underlined claim limitation: “unlocking at the computing device in response to detecting, using the second authentication mechanism and the second authentication information, that the person is an authorized user of the computing device” and 
“displaying the sensitive content on the computing device display while the computing device is unlocked”


However, VAN OS at least paragraph 0668 and figure 19D and paragraph 0068, indicates that if the first biometric authentication that is received is unsuccessful, the electronic device 1900 remains locked state as shown on figure 19D, ref. 1914 the device displays the indication/message notification that sensitive content/the actual new message for display exists.

“With reference to FIGS. 19E-G, if the electronic device 1900 determines that the biometric authentication was unsuccessful, the electronic device 1900 does not transition to the high-power state, and in some examples remains in the moderate power state. In some embodiments, while the electronic device 1900 remains in the moderate power state, the electronic device 1900 remains in a locked state” [See paragraph 0668]

In order to unlock and read the message a second alternative password authentication is performed [See paragraph 0669 and 0671-0672]. 




As illustrated in FIGS. 19I-K, the user input 1930 is a swipe gesture that, in some examples, is a request to access a home screen interface of the electronic device 1900. However, because the electronic device 1900 is in the moderate power and locked state, in response to the swipe gesture, the electronic device 1900 slides the locked state interface 1910 in an upward direction to display (e.g., reveal) an alternative authentication interface 1932, with which the user authenticates using an alternative form of authentication than that associated with the biometric feature (e.g., password authentication). The alternative authentication interface 1932 includes a locked state indicator 1934 and a prompt 1936 indicating to the user that entering a valid passcode results in the electronic device 1900 being unlocked (and optionally, transitioned to the high-power state)” [Paragraph 0669] 
“With reference to FIGS. 19L-19M, a valid passcode (or password) is received by the electronic device 1900, at least in part, in response to the tap gesture 1938 (FIG. 19L), and optionally, one or more other inputs indicating additional alphanumeric digits of the valid passcode. As shown in FIG. 19N, once a valid passcode has been received, the electronic device is unlocked and displays (e.g., replaces display of the alternative authentication interface with) the home screen interface 1933” [Paragraph 0671] 

“In FIGS. 19O-R, the device is operating in the high power (e.g., unlocked) state, and receives an input that is a request to access secured data on the electronic device 1900. By way of example, as shown in FIG. 19O, the electronic device 1900 is operating in the high-power state, and as illustrated in FIGS. 19P receives a swipe gesture 1944 that is a request to access a home screen interface of the electronic device 1900” [paragraph 0672]

Thus, VAN OS discloses:

“unlocking at the computing device in response to detecting, using the second authentication [See the authentication of passcode entered on figure 19M ref. 1936 to unlock the device corresponds to the claim limitation unlocking the computing device using a second authentication] mechanism and the second authentication information, that the person is an authorized user of the computing device” [See figure 19 M and figure 19 O where if a valid passcode is entered the locked device shown on figure 19M transition to 19N-190 where the authorized user is able to unlock the device ] and 
“displaying the sensitive content on the computing device display while the computing device is unlocked” [See figure 19 O, ref. 1924, “the private message/sensitive content is displayed on figure 19 O while the computer device is unlocked figure 19 O ref. 1922]

Hadsall and VAN OS are an analogous/in the same field of endeavor as they both pertain to biometric authentication and protection of private and sensitive information.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Alan a mechanism of adding a feature such as ““unlocking at the computing device using the second authentication of an authorized and displaying the sensitive content on the computing device display while the computing device is unlocked” as per teaching of VAN OS because this would provide a stronger protection from eavesdropping by requiring multiple authentication in order to unlock the system and be able to access the private/sensitive message.  [See VAN OS paragraph 0669 and 0671-0672]


As per dependent claim 10 the combination of Hadsall and VAN OS discloses the method as applied to claim above. Furthermore VAN OS, discloses the method, wherein: the first authentication information comprises a face image or an iris image [“With reference to FIGS. 19E-G, if the electronic device 1900 determines that the biometric authentication was unsuccessful, the electronic device 1900 does not transition to the high-power state, and in some examples remains in the moderate power state. In some embodiments, while the electronic device 1900 remains in the moderate power state, the electronic device 1900 remains in a locked state” [See paragraph 0668]; and the second authentication information comprises a fingerprint, a password, or a personal identification number [In order to unlock and read the message a second alternative password authentication is performed. See paragraph 0669 and 0671-0672. As illustrated in FIGS. 19I-K, the user input 1930 is a swipe gesture that, in some examples, is a request to access a home screen interface of the electronic device 1900. However, because the electronic device 1900 is in the moderate power and locked state, in response to the swipe gesture, the electronic device 1900 slides the locked state interface 1910 in an upward direction to display (e.g., reveal) an alternative authentication interface 1932, with which the user authenticates using an alternative form of authentication than that associated with the biometric feature (e.g., password authentication). The alternative authentication interface 1932 includes a locked state indicator 1934 and a prompt 1936 indicating to the user that entering a valid passcode results in the electronic device 1900 being unlocked (and optionally, transitioned to the high-power state”]

As per dependent claim 11 Hadsall discloses a method as applied to claim above. Furthermore Hadsall, discloses the method, further comprising: the detecting comprising receiving, [See figure 2, ref. Num 202, “receive user credentials, Column 7, line 5-8, The user may enter an input, via a mouse click, touch press, keyboard click, etc., representing one or more user credentials and the one or more user credentials may be received at the computing device (block 202)],, the method further comprising: receiving, while the computing device
[See figure 2, ref. 206 and 208, “start biometric detection service” and “detect first biometric identifier”, column 7, line 53-line 61, “The processor may further execute an instruction to initiate a biometric detection service or functionality (block 206). In some embodiments, the processor may execute the instruction to initiate the biometric detection service or functionality in response to detecting that sensitive data is being, or about to be, displayed within the viewport of the display of the computing device. The processor may also execute an instruction to detect a first biometric identifier belonging to the user of the computing device (block 208). For example, the processor may execute an instruction to utilize one or more of the cameras (or other sensors) of the computing device (such as the camera 108 described in reference to FIG. 1) and one or more biometric identification techniques to identify the user.”]; [See column 8, line 9, “Once the user has been identified” See column 8, line 23-29, “The system and method may still further associate one or more users with an account and/or computing device. For example a “biometric fingerprint” may be registered for a user authorized to access sensitive data. The system and method may detect a biometric identifier and compare the biometric identifier to the biometric fingerprint to allow the user to view the sensitive data”];; and displaying the sensitive content on the computing device display while the computing device [See figure 2, ref. 214, “display sensitive data” and Column 8, line 29, “may detect a biometric identifier and compare the biometric identifier to the biometric fingerprint to allow the user to view the sensitive data”] 



Hadsall substantially discloses all the limitation recited in the claims but doesn’t explicitly disclose the following bolded or underlined claim limitation: “the displaying the sensitive content comprising displaying the indication on a lock screen of the computing device”

However, VAN OS at least paragraph 0661, 0668 and figure 19D discloses the following that meets the above claim limitation:

receiving, while the computing device is operating in a low power mode, first authentication information from the user and detecting, while the computing device is operating in the low power mode, whether the person is an authorized user of the computing device using a first authentication mechanism and the first authentication information [“With reference to FIGS. 19E-G, if the electronic device 1900 determines that the biometric authentication was unsuccessful, the electronic device 1900 does not transition to the high-power state, and in some examples remains in the moderate power state. In some embodiments, while the electronic device 1900 remains in the moderate power state, the electronic device 1900 remains in a locked state” [See paragraph 0668]


receiving, while the computing device is operating in the low power mode, second authentication information from the user; detecting, while the computing device is operating in the low power mode and using a second authentication mechanism and the second authentication information, that the person is an authorized user of the computing device[Paragraph 0067-0067 and 0669 and order to unlock and read the message a second alternative password authentication is received while is the computer is locked state or moderate power state and it is only transitioned to the higher power state or unlocked state after the second alternative password authentication is successful. “As illustrated in FIGS. 19I-K, the user input 1930 is a swipe gesture that, in some examples, is a request to access a home screen interface of the electronic device 1900. However, because the electronic device 1900 is in the moderate power and locked state, in response to the swipe gesture, the electronic device 1900 slides the locked state interface 1910 in an upward direction to display (e.g., reveal) an alternative authentication interface 1932, with which the user authenticates using an alternative form of authentication than that associated with the biometric feature (e.g., password authentication). 
The alternative authentication interface 1932 includes a locked state indicator 1934 and a prompt 1936 indicating to the user that entering a valid passcode]

switching the computing device to a higher power mode in response to detecting, using the second authentication mechanism and the second authentication information, that the person is an authorized user of the computing device [See paragraph 0669, The alternative authentication interface 1932 includes a locked state indicator 1934 and a prompt 1936 indicating to the user that entering a valid passcode results in the electronic device 1900 being unlocked (and optionally, transitioned to the high-power state and see also [See figure 19 M and figure 19 O where if a valid passcode is entered the locked device shown on figure 19M transition to 19N-190 where the authorized user is able to unlock the device ])” and 
displaying the sensitive content on the computing device display while the computing device is operating in the higher power mode [[See figure 19 O, ref. 1924, “the private message/sensitive content is displayed on figure 19 O while the computer device is unlocked and in higher power mode as shown on figure 19 O ref. 1922]


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Alan a mechanism of adding a feature such as ““receiving, while the computing device is operating in the low power mode, both the first authentication and a second authentication information from the user and switching to a higher power mode in response a second authentication information validating the authorized user” as per teaching of VAN OS because this would save battery life and provides protection from eavesdropping by requiring multiple authentication in order to unlock the system and switch to the high power mode and be able to access the private/sensitive message only after the second authentication is verified and while the device is in higher power mode or in unlocked state and remains in locked and low or moderate power mode while both the authentication takes place.  [See VAN OS paragraph 0669 and 0671-0672]


As per dependent claim 12 the combination of Hadsall and VAN OS discloses the method as applied to claim above. Furthermore VAN OS, discloses the method, wherein: the first authentication information comprises a face image or an iris image [“With reference to FIGS. 19E-G, if the electronic device 1900 determines that the biometric authentication was unsuccessful, the electronic device 1900 does not transition to the high-power state, and in some examples remains in the moderate power state. In some embodiments, while the electronic device 1900 remains in the moderate power state, the electronic device 1900 remains in a locked state” [See paragraph 0668]; and the second authentication information comprises a fingerprint, a password, or a personal identification number [In order to unlock and read the message a second alternative password authentication is performed. See paragraph 0669 and 0671-0672. As illustrated in FIGS. 19I-K, the user input 1930 is a swipe gesture that, in some examples, is a request to access a home screen interface of the electronic device 1900. However, because the electronic device 1900 is in the moderate power and locked state, in response to the swipe gesture, the electronic device 1900 slides the locked state interface 1910 in an upward direction to display (e.g., reveal) an alternative authentication interface 1932, with which the user authenticates using an alternative form of authentication than that associated with the biometric feature (e.g., password authentication). The alternative authentication interface 1932 includes a locked state indicator 1934 and a prompt 1936 indicating to the user that entering a valid passcode results in the electronic device 1900 being unlocked (and optionally, transitioned to the high-power state”]




Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	US Publication No. 10165108 B1 to Douglas discloses method for determining, updating, and displaying recommended content on a display of a computing device. A lock screen can be displayed in response to a wake event. An input icon, such as a fingerprint icon, can be displayed on the lock screen to prompt the user to use a corresponding input mechanism to unlock the device. Upon authenticated input being determined, a countdown icon or timer element can be displayed indicating any remaining or additional time for the recommended content to be displayed. After any remaining time has passed, the device is unlocked and alternative content displayed, either automatically or in response to an additional access input received from a user.

B. 	US Patent No. 9066125 B2 to Sands discloses electronic display is provided for facilitating authentication. The display may integrate one or more of a camera, microphone, fingerprint sensor, card reader, touch screen, and communication interface to collect biometric and other identification information to authenticate a user requesting access to the display. An integrated proximity or motion sensor may be used to track presence of the user. The user may be required to re-authenticate his identity after an absence from the display. The display may be a standalone device or may cooperate with an external computing device. The display may be configured to verify its identity to the external computing device. The display may be configured to perform its own authentication and authorization procedures before presenting content from an external device.
C.	International Publication No. WO2017/165523A1 to Schulze discloses a method for determining, updating, and displaying recommended content on a lock screen of a computing device. For example, a lock screen can include recommended content that can display user-specific offers and/or other information determined to be relevant to the user. One of a full-screen template, a banner template, or a notification template can include the recommended content. The recommended content can include selectable elements that, when selected, can cause the computing device to perform an action such as launching an application, providing additional displays, etc. The recommended content can be updated. For example, in response to a lock screen event, such as powering on and off the display screen, recommended content can be updated and provided for display the next time the display screen is powered on.
D.	See the other cited prior arts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498